150 S.E.2d 729 (1966)
268 N.C. 436
Lottie H. LEWIS
v.
Bonnie L. PARKER and Carson Lee Hicks.
No. 456.
Supreme Court of North Carolina.
November 2, 1966.
*730 Herman L. Taylor, Greensboro, for plaintiff appellant.
Walser, Brinkley, Walser & McGirt, by Walter F. Brinkley, Lexington, for defendant appellees.
PER CURIAM.
Plaintiff's first assignment of error reads: "The Trial Court committed prejudicial and reversible error by charging the jury in the manner which is the subject of plaintiff's Exceptions Nos. 1, 2, 3, 4 and 5. (R pp. 41-47)."
Rules 19 and 21, Rules of Practice in the Supreme Court, 254 N.C. 783, 795, 803, require that asserted error must be based on an appropriate exception, and must be properly assigned. We have repeatedly said that these rules require an assignment of error to show specifically what question is intended to be presented for consideration without the necessity of going beyond the assignment of error itself. A mere reference in the assignment of error to the record page where the asserted error may be discovered is not sufficient. Samuel v. Evans, 264 N.C. 393, 141 S.E.2d 627; Darden v. Bone, 254 N.C. 599, 119 S.E.2d 634; Hunt v. Davis, 248 N.C. 69, 102 S.E.2d 405; Lowie & Co. v. Atkins, 245 N.C. 98, 95 S.E.2d 271; Steelman v. Benfield, 228 N.C. 651, 46 S.E.2d 829. The rules of practice in this Court are mandatory and will be enforced. Walter Corp. v. Gilliam, 260 N.C. 211, 132 S.E.2d 313; Balint v. Grayson, 256 N.C. 490, 124 S.E.2d 364; Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126. Plaintiff's first assignment of error is ineffectual to bring up for review by this Court any part of the charge.
Plaintiff's second assignment of error is that "the Trial Court committed prejudicial and reversible error by failing to declare and explain to the jury the law in the case and its application to the facts in the case, in violation of G.S. § 1-180, which is the subject of plaintiff's Exceptions Nos. 6 and 7. (R p. 52)." This assignment of error to the charge does not point out any particular statements or omissions objected to and is ineffectual as a broadside exception. 1 Strong's N.C.Index, Appeal and Error, § 24.
"The requirements of the rules and the reasons therefor have been so often reiterated that the recurring necessity for restatement baffles our understanding." Samuel v. Evans, supra.
Plaintiff's assignment of error "to the Court's denial of her motion for a new trial, based upon errors committed by the Court during the course of the trial" is broadside and is overruled.
Plaintiff assigns as error the court's signing and entry of the judgment. This assignment of error presents for review the face of the record proper. The *731 record, in the sense here used, refers to the essential parts of the record, such as the pleadings, verdict, and judgment, and does not refer to the evidence and the charge of the court. Balint v. Grayson, supra; Lowie & Co. v. Atkins, supra; Thornton v. Brady, 100 N.C. 38, 5 S.E. 910. No error of law appears on the face of the record proper, and the verdict supports the judgment.
No error.